Citation Nr: 1226760	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  07-20 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for the service-connected psychiatric disability to include posttraumatic stress disorder (PTSD) and conversion disorder prior to June 6, 2009.

2.  Entitlement to an evaluation in excess of 70 percent for the service-connected psychiatric disability to include PTSD and conversion disorder beginning on June 6, 2009.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney 




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1959 to June 1963.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in October 2006, November 2006 and August 2009.

In October 2008, the Veteran testified from the RO by way of a videoconference hearing before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

In March 2009, the Board remanded the matter to the RO for additional development of the record.

In an August 2009 rating decision, the RO assigned a 70 percent evaluation for the service-connected PTSD, beginning on June 9, 2009.

A January 2010 Board decision granted an increased rating of 50 percent rating for the service-connected PTSD prior to June 9, 2009, but denied an evaluation in excess of 70 percent beginning on June 9, 2009.  

The October 2009 Board decision was appealed to the United States Court of Appeals for Veterans Claims (Court), and the Court granted the parties' Joint Motion for a Remand (Joint Motion) and vacated the portion of the decision that denied an evaluation in excess of 50 percent prior to June 6, 2009 and an evaluation in excess of 70 percent beginning on June 6, 2009.  These matters were then remanded to the Board for compliance with specified directives.  

A copy of the Joint Motion and the Court's Order are incorporated into the claims file.

The Board then remanded the case to the RO in April 2011 for further development of the record.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

Initially, the Board notes that a statement received in May 2012 indicates that the Veteran has changed his representation in this matter.  

In another statement received in May 2012, the new representative, the Veteran's attorney, requested that his client be scheduled for a videoconference hearing with the Board.  

The Veteran is seeking higher compensation benefits for his service-connected psychiatric disability for the period of the appeal.

In addition, the Board finds that the May 2011 VA examination did not achieve substantial compliance with the Board's remand instructions and that the evidence and information in the claims file is insufficient for the Board to determine whether this omission constituted harmless, nonprejudicial error.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (absent a showing of nonprejudicial error, a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). 

Specifically, the VA examiner was instructed to address whether the service-connected PTSD was consistent with certain levels of impairment, to note whether the disability could be ascribed particular symptoms, and to opine as to whether the service-connected PTSD precluded the Veteran from securing and following substantially gainful employment.

The examiner indicated that the service-connected psychiatric disability was more appropriately diagnosed as conversion disorder and that symptoms of PTSD no longer existed, but failed to address the remand directives.  Consequently, the Board has insufficient evidence to decide the claim.

Finally, any outstanding VA treatment records dated since February 2012 and private treatment records since June 2011 should be secured and associated with the claims file for the purpose of review.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO first should take the necessary steps to schedule the Veteran for a videoconference hearing with the Veterans Law Judge who conducted the earlier hearing in August 2008 at the earliest possible opportunity.  The Veteran and his attorney should be notified of the date and time of the hearing in a timely manner.  

2.  The RO then should take all indicated action to obtain copies of all VA records referable to treatment rendered for the service-connected psychiatric disability since February 2012.

3.  The RO also should take appropriate steps to obtain copies of all private treatment records referable to the service-connected psychiatric disability since June 2010.  If necessary, a signed authorization should be obtained to enable VA to secure these records.

4.  The RO should undertake to have the Veteran scheduled for another VA psychiatric examination to determine the nature and severity of the service-connected psychiatric disability.  

The claims file and a copy of this remand should be made available to the examining psychiatrist for review, and such review must be acknowledged in the report.

The VA examiner should identify all symptoms for the service-connected psychiatric disability and provide a global assessment of functioning (GAF) score.

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether the service-connected psychiatric disability was productive of occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking or mood prior to June 6, 2009 or total occupational and social impairment beginning on and after June 6, 2009.

If the VA examiner cannot ascribe particular symptoms to the service-connected psychiatric disability, this should be indicated.  

The examiner also should opine as to whether the service-connected psychiatric disability precluded the Veteran from securing and following substantially gainful employment consistent with his work history and educational background at any time during the period of the appeal.  

Any opinions expressed must be accompanied by a complete rationale.  

4.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken or is taken in a deficient manner, appropriate corrective action should be carried out prior to returning the case to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5. After completing all indicated development, and undertaking any further action deemed necessary, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his attorney with a fully responsive Supplemental Statement of the Case and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


